                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

CLAYTON EDWARD JOHNSON,                           §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 9:18-CV-00092-RC
                                                  §
MILTON WAYNE PURVIS,                  PCT    3    §
COUNTY COMMISSIONER,                              §
                                                  §
               Defendant.                         §
                                                  §

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING CASE

       The District Court referred this civil action to the undersigned United States Magistrate

Judge for pretrial management pursuant to 28 U.S.C. § 636. The Plaintiff filed the above-styled

action pro se. On October 26, 2018, Judge Giblin entered his report and recommendation (Doc. 4),

recommending that the District Court dismiss Plaintiff’s claim for want of prosecution. Plaintiff

confirmed receipt of the report and recommendation on November 6, 2018. (Doc. 5).

       To date, the parties have not filed objections to the report. Pursuant to 28 U.S.C. § 636(b)

and Federal Rule of Civil Procedure 72, the Court conducted a de novo review of the magistrate

judge’s report and the record in this cause. The Court agrees with the Magistrate Judge’s findings

and conclusions and adopts Judge Giblin’s report as the findings and conclusions of the Court.
       The Court therefore ORDERS that Judge Giblin’s Report and Recommendation (Doc. 4)

is adopted. It is further ORDERED that the Plaintiff’s complaint is dismissed without prejudice

for want of prosecution. The Clerk is directed to CLOSE this case pursuant to this order of

dismissal.


         So ORDERED and SIGNED December 19, 2018.




                                                  ____________________________
                                                   Ron Clark, Senior District Judge




                                              2
